DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that the applied references do not disclose the amendment to the limitation. The Examiner respectfully disagrees. Einhaus clearly discloses that preambles with different subcarrier spacings are multiplexed in time or frequency (0187). See the rejection below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 16-19, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014119832 A1 herein WO in view of US 20200314908 A1 herein Hwang in view of US 20180255586 A1 herein Einhaus.
Claim 13, WO discloses a terminal comprising: 
a processor that that controls a random access procedure in a cell (Fig. 15: 0154, processor); and 
a transmitter (Fig. 15; 0155, RF module) that transmits a random access preamble supporting a first subcarrier spacing (0062, 0125). 
WO may not explicitly disclose an uplink (UL) data channel to which a second subcarrier spacing is applied, wherein the terminal determines the first subcarrier spacing by receiving first information indicating the first subcarrier spacing from a base station via higher layer signaling, and wherein the second subcarrier spacing applied to the UL data channel is configured independently of the first subcarrier spacing by receiving second information indicating the second subcarrier spacing from the base station via higher layer signaling; and wherein the terminal supports transmissions of the random access preamble having a sequence number of 839 with the first subcarrier spacing of 1.25kHz and the random access preamble having the sequence number of 839 with the first subcarrier spacing of 5kHz.
Hwang discloses an uplink (UL) data channel to which a second subcarrier spacing is applied (0098-0099, 0114, subcarrier spacing for UL transmissions such as PUSCH), 
wherein the terminal determines the first subcarrier spacing by receiving first information indicating the first subcarrier spacing from a base station via higher layer (0098-0099, 0114, subcarrier spacing for preamble for RACH received via higher layer signaling), and 
wherein the second subcarrier spacing applied to the UL data channel is configured independently of the first subcarrier spacing by receiving second information indicating the second subcarrier spacing from the base station via higher layer signaling (0098-0099, 0114, other UL transmissions for PUSCH with different subcarrier spacing received via SIB or higher layer signaling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO to include different subcarrier spacings for control and data channels as taught by Hwang so as to provide efficient resource management based on a type of numerology (e.g. subcarrier spacing) for specific service provided by a cell (0110).
WO in view of Hwang may not explicitly discloses and wherein the terminal supports transmissions of the random access preamble having a sequence number of 839 with the first subcarrier spacing of 1.25kHz and the random access preamble having the sequence number of 839 with the first subcarrier spacing of 5kHz; 
and wherein a plurality of random access preambles with different subcarrier spacings are time multiplexed or frequency multiplexed.
Einhaus discloses wherein the terminal supports transmissions of the random access preamble having a sequence number of 839 with the first subcarrier spacing of 1.25kHz and the random access preamble having the sequence number of 839 with the first subcarrier spacing of 5kHz (0160, 0187, preambles with sequence number 839 and different carrier spacing); and wherein a plurality of random access preambles (0167, 0187, Fig. 6, multiplexing in time and frequency of differently spaced preambles, tables 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO in view of Hwang to include different spacings of subcarriers for a sequence number of 839 as taught by Einhause so as to so as to obtain optimized results can more easily be achieved (0187).

Claim 14, WO discloses wherein the transmitter transmits the random access preamble supporting the given subcarrier spacing repeatedly (0008, 0012).

Claim 16, WO discloses wherein the processor selects the random access preamble that is associated with the subcarrier spacing based on a given condition (0062).

Claim 17, WO discloses wherein the transmitter transmits the random access preamble by using a preset bandwidth (0125).

Claim 18, as analyzed with respect to the limitations as discussed in claim 1.
Claim 19, as analyzed with respect to the limitations as discussed in claim 1.
Claim 20, as analyzed with respect to the limitations as discussed in claim 15. 
Claim 21, as analyzed with respect to the limitations as discussed in claim 16. 
Claim 23, as analyzed with respect to the limitations as discussed in claim 17.
Claim 25, as analyzed with respect to the limitations as discussed in claim 17.

Claim 26, WO discloses a radio communication system comprising: 
a radio base station (Fig. 1: eNodeB) that comprises: a first processor that controls a random access procedure in a cell (processor is implied since eNodeB); and a receiver that receives, from a terminal, a random access preamble supporting a first subcarrier spacing (0062, 0125) and an uplink (UL) data channel (0064, PUSCH)
and 
a terminal that comprises: a second processor that controls a random access procedure in the cell Fig. 15: 0154, processor); and a transmitter that transmits the random access preamble supporting the first subcarrier spacing and the UL data channel (0062, 0125, 0067).
WO may not explicitly disclose to which a second subcarrier spacing is applied, wherein the radio base station transmits, to the terminal, first information indicating the first subcarrier spacing via higher layer signaling to receive the random access preamble supporting the first subcarrier spacing, and wherein the radio base station transmits, to the terminal, second information indicating the second subcarrier spacing via higher layer signaling to configure the second subcarrier spacing independently of the first subcarrier spacing; to which the second subcarrier spacing is applied, wherein the terminal determines the first subcarrier spacing by receiving the first information indicating the first subcarrier spacing from the base station via higher layer signaling, and wherein the second subcarrier spacing applied to the UL data channel is configured independently of the first subcarrier spacing by receiving the second 36256444Application No. 16/316,763Docket No.: 17786-628001 information 
Hwang discloses UL data channel to which a second subcarrier spacing is applied (0098-0099, 0114, subcarrier spacing for UL transmissions such as PUSCH), wherein the radio base station transmits, to the terminal, first information indicating the first subcarrier spacing via higher layer signaling to receive the random access preamble supporting the first subcarrier spacing (0098-0099, 0114, subcarrier spacing for preamble for RACH received via higher layer signaling), and wherein the radio base station transmits, to the terminal, second information indicating the second subcarrier spacing via higher layer signaling to configure the second subcarrier spacing independently of the first subcarrier spacing (0098-0099, 0114, other UL transmissions for PUSCH with different subcarrier spacing received via SIB or higher layer signaling); UL data channel to which the second subcarrier spacing is applied (0098-0099, 0114, subcarrier spacing for UL transmissions such as PUSCH), wherein the terminal determines the first subcarrier spacing by receiving the first information indicating the first subcarrier spacing from the base station via higher layer signaling (0098-0099, 0114, subcarrier spacing for preamble for RACH received via higher layer signaling), and wherein the second subcarrier spacing applied to the UL data channel is configured independently of the first subcarrier spacing by receiving the second 36256444Application No. 16/316,763Docket No.: 17786-628001 information indicating the second subcarrier spacing from the base station via higher layer signaling (0098-0099, 0114, other UL transmissions for PUSCH with different subcarrier spacing received via SIB or higher layer signaling). Therefore, it would have been obvious to one of ordinary skill (0110).
The amendments to the claim 26 are analyzed with respect to the limitations as discussed in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10454637 B2 – Claim 1 recites multiplexing of different preambles of different subcarrier spacings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468